DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
This application is a continuation of International Application No. PCT/CN2018/106203 filed on 9/18/2018.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/4/2021, 4/16/2021, and 12/28/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15, it is suggested to replace “indicate a connection to a first target network device” (line 4) with “initiate a connection to a first target network device” for correction of a typographical error and for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 15:
Claim 1 and 15 each recites “maintaining a connection” (line 3 of claim 1), “returning to the connection” (line 4 of claim 1), “maintain a connection” (line 5 of claim 15), and “return to the connection” (line 6 of claim 15) and renders the claim indefinite because it is unclear what these limitations mean. If the connection is maintained, there is no need for returning to it because the terminal device always had the connection and there is nothing to return to if the terminal device did not leave it. The difference of the connection states is not clear. For the examination purpose only, it is interpreted as best understood as “continuing the connection”.

Regarding claims 2-8 and 16-19:
Claims 2-8 and 16-19 are also rejected because they are directly or indirectly dependent upon the rejected claims 1 and 15, as set forth above, respectively.

Regarding claim 18:
Claim 18 recites a limitation “the first communication unit” in line 5 and line 7. There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0246323 A1, hereinafter Kim) claiming benefit to and fully-supported by US provisional applications 62/627,208 filed Feb. 7, 2018.

Regarding claim 1:
Kim teaches a method for handover processing by a terminal device (see, Kim: Figs. 9A, 9B, 9C, and 9D, UE), the method comprising: initiating a connection to a first target network device (see, Kim: Fig. 9A, S930 teaches wherein the UE tries to connect to the first target cell (e.g., Candidate gNB Cell1) using contention free random access resource); maintaining a connection with a source network device (see, Kim: para. [0004] and Figs. 9A-9D. While the UE tries to connect to the candidate cell gNB Cell1, the connection with the Source gNB (e.g., the source network device) is maintained at least until a CHO is successfully completed, which is implied in the conditional handover scenarios of Kim’s disclosure).; returning to the connection with the source network device (see, Kim: Figs. 9B and 9C; S941, S942, and S943 teach wherein the UE continues with the evaluation of conditional handover procedure while still connected with the source network device (e.g., Source gNB)); and initiating a connection to a second target network device (see, Kim: Fig. 9D, S960 teaches wherein the UE tries to connect to the new selected target cell (e.g., Candidate gNB Cell2) using contention free random access resource) when the connection with the first target network device fails (see, Kim: Fig. 9C, S942 & Condition 2 wherein certain number of random access trial is rejected by the target cell, support is found in pages 13-17 (especially, Figure 1) of 62/627,208).

Regarding claim 4:
As discussed above, Kim teaches all limitations in claim 1.
	Kim further teaches wherein the initiating the connection to the second target network device comprises: selecting the second target network device from at least one target network device (see, Kim: Figs. 9B and 9D, the UE performs evaluation of the condition for the rest of the candidate cells before changing target cell from Cell 1 to Cell 2 during mobility, support is found in Figure 1 of 62/627,208); and initiating the connection to the second target network device (see, Kim: Fig. 9D, S960 teaches wherein the UE tries to connect to the new selected target cell (e.g., Candidate gNB Cell2) using contention free random access resource, support is found in Figure 1 of 62/627,208).

Regarding claim 7:
As discussed above, Kim teaches all limitations in claim 1.
	Kim further teaches wherein when initiating the connection to the second target network device (see, Kim: Fig. 9D, S960 teaches wherein the UE tries to connect to the new selected target cell (e.g., Candidate gNB Cell2) using contention free random access resource, support is found in Figure 1 of 62/627,208), the method further comprises: maintaining the connection with the source network device (see, Kim: para. [0004] and Figs. 9A-9D. While the UE tries to connect to the candidate cell gNB Cell2), the connection with the Source gNB (e.g., the source network device) is maintained at least until a CHO is successfully completed, which is implied in the conditional handover scenarios of Kim’s disclosure).

Regarding claim 15:
	Claim 15 is directed towards a terminal device (see, Kim: Fig. 11, UE 1100), comprising: a processor (see, Kim: Fig. 11, Processor 1110) and a memory (see, Kim: Fig. 11, Memory 1120) for storing a computer program executable on the processor, wherein when the computer program is executed on the processor, the execution causes the terminal device to perform the method of claim 1. Therefore, claim 15 is also rejected under similar rationale to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Paladugu et al. (US 2019/0253945, hereinafter Paladugu) claiming benefit to and fully-supported by US provisional applications 62/631,479 filed Feb. 15, 2018.

Regarding claim 2:
As discussed above, Kim teaches all limitations in claim 1.
	Kim does not explicitly teach wherein when initiating the connection to the first target network device, and maintaining the connection with the source 
	In the same field of endeavor, Paladugu teaches wherein when initiating the connection to the first target network device, and maintaining the connection with the source network device, the method further comprises: retaining a first protocol stack and a first related key with the source network device, and performing maintenance on a second protocol stack and a second related key with the first target network device, wherein the first related key is different from the second related key (see, Paladugu: Fig. 9A, reference number 920: Make-Before-Break (MBB) Execution Phase. Para. [0118] teaches wherein “a common PDCP entity on the UE associated with the bearers for the two protocol stacks … maintains security keys of the source protocol stack and the target protocol stack. … the source CU and target CU may have different security keys as the source CU and the target CU may employ different PDCP entities.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with the teachings of Paladugu in order to perform MBB (Make-Before-Break) handover (see, Paladugu: para. [0118], support is found in para. [0089-0090] of 62/631,479.). 

Regarding claim 3: 
As discussed above, Kim in view of Paladugu teaches all limitations in claim 1.
	Kim further teaches wherein a failure in the connection with the first target network device comprises at least one of the following: a random access failure (see, Kim: Fig. 9C, S942, “RACH Reject count satisfied?”, support is found in pages 15-16 (especially, Figure 1) of 62/627,208); handover timeout (see, Kim: Fig. 9C, S943, “Reselecting Timer expired?”, support is found in pages 15-16 (especially, Figure 1) of 62/627,208); and SCG reconfiguration timeout.

Regarding claim 16:
Claim 16 is directed towards the terminal device of claim 15 that is further limited to perform the similar features to claim 2. As such, claim 16 is rejected under similar rationale to claim 2.

Regarding claim 17:
Claim 17 is directed towards the terminal device of claim 16 that is further limited to perform the similar features to claim 3. As such, claim 17 is rejected under similar rationale to claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Deenoo et al. (US 2021/0168678 A1, hereinafter Deenoo) claiming benefit to and fully-supported by US provisional applications 62/652,163 filed Apr. 3, 2018.

Regarding claim 5:
As discussed above, Kim teaches all limitations in claim 4.
	Kim does not explicitly teach wherein after initiating the connection to the second target network device, the method further comprises: sending first indication information to the source network device if the connection with the second target network device is successfully established, wherein the first indication information is used for indicating identification information of the second target network device selected from the at least one target network device.
In the same field of endeavor, Deenoo teaches wherein sending first indication information to the source network device if the connection with the target network device is successfully established, wherein the first indication information is used for indicating identification information of the target network device selected from the at least one target network device (see, Deenoo: para. [0119] teaches wherein “a WTRU may transmit an RRC reconfiguration complete message to the source cell. … The RRC complete message … may include the identity associated with the conditional reconfiguration message applied by the WTRU (e.g., the identifier, ID number, or other parameter) as discussed above.”, support is found in para. [0102-0104] of 62/652,163.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with the teachings of Deenoo in order to inform the source base station so that the source base station may decide the next appropriate action for UE involving mobility in response to a conditional reconfiguration message (see, Deenoo: para. [0121], support is found in para. [0106] of 62/652,163.). 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Deenoo further in view of Park (US 2019/0104452 A1, hereinafter Park).

Regarding claim 6:
	Kim in view of Deenoo does not explicitly teach wherein after sending the first indication information to the source network device, the method further comprises: disconnecting from the source network device
In the same field of endeavor, Park teaches wherein after sending the first indication information to the source network device, the method further comprises: disconnecting from the source network device (see, Park: para. [0096] teaches wherein “when the handover execution is completed and the UE 230 first receives data from the target eNB 220, the UE 230 may transmit a handover indication message to the source eNB 210. … After transmitting the handover indication, the UE detaches from the source eNB 210 by disconnecting a connection to the source eNB 210 (S652)”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim in view of Deenoo with the teachings of Park in order to complete the handover to the target network device in accordance with completion of a handover execution (see, Park: para. [0096]). 

Regarding claim 18:
As discussed above, Kim teaches all limitations in claim 1.
	Kim further teaches wherein the terminal device is further caused to: select the second target network device from at least one target network device (see, Kim: Figs. 9B and 9D, the UE performs evaluation of the condition for the rest of the candidate cells before changing target cell from Cell 1 to Cell 2 during mobility, support is found in Figure 1 of 62/627,208); initiate the connection to the second target network device through the first communication unit (see, Kim: Fig. 9D, S960 teaches wherein the UE tries to connect to the new selected target cell (e.g., Candidate gNB Cell2) using contention free random access resource, support is found in Figure 1 of 62/627,208).
	Kim does not explicitly teach wherein the terminal device is further caused to send first indication information to the source network device through the first communication unit, if the connection with the second target network device is successfully established, wherein the first indication information is used for 
	In the same field of endeavor, Deenoo teaches wherein the terminal device is further caused to send first indication information to the source network device through the first communication unit, if the connection with the second target network device is successfully established, wherein the first indication information is used for indicating identification information of the second target network device selected from the at least one target network device (see, Deenoo: para. [0119] teaches wherein “a WTRU may transmit an RRC reconfiguration complete message to the source cell. … The RRC complete message … may include the identity associated with the conditional reconfiguration message applied by the WTRU (e.g., the identifier, ID number, or other parameter) as discussed above.”, support is found in para. [0102-0104] of 62/652,163.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with the teachings of Deenoo in order to inform the source base station so that the source base station may decide the next appropriate action for UE involving mobility in response to a conditional reconfiguration message (see, Deenoo: para. [0121], support is found in para. [0106] of 62/652,163.). 
	Kim in view of Deenoo does not explicitly teach wherein the terminal device is further caused to disconnect from the source network device after sending the first indication information to the source network device.
Park teaches wherein the terminal device is further caused to disconnect from the source network device after sending the first indication information to the source network device (see, Park: para. [0096] teaches wherein “when the handover execution is completed and the UE 230 first receives data from the target eNB 220, the UE 230 may transmit a handover indication message to the source eNB 210. … After transmitting the handover indication, the UE detaches from the source eNB 210 by disconnecting a connection to the source eNB 210 (S652)”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim in view of Deenoo with the teachings of Park in order to complete the handover to the target network device in accordance with completion of a handover execution (see, Park: para. [0096]). 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen et al. (US 2019/0223073 A1, hereinafter Chen) claiming benefit to and fully-supported by US provisional applications 62/616,785 filed Jan. 12, 2018.

Regarding claim 8:
As discussed above, Kim teaches all limitations in claim 7.
	Kim does not explicitly teach wherein before initiating the connection to the second target network device, the method further comprises: sending second indication information to the source network device, wherein the second 
	In the same field of endeavor, Chen teaches wherein before initiating the connection to the second target network device (see, Chen: Fig. 20, S2038, S2040, and S2042 wherein the UE tries to connect to target cell #2 (e.g., the second target cell) in response to CHO Command #2, in conjunction with Fig. 19, S1942, support is found in page 44 of 62/616,785), the method further comprises: sending second indication information to the source network device, wherein the second indication information is used for notifying that the connection with the first target network device fails (see, Chen: Fig. 19, S1940 and para. [0188] teaches wherein “UE 1902 may execute CHO Command #1 (which has the highest HO priority) in action 1938. However, the CHO procedure may fail in action 1940.”, the CHO Command #1 is equivalent to the connection attempt to the Target gNB #1 (e.g., the first target cell). Para. [0189] teaches wherein “When the CHO failure happens, UE 1902 may send a CHO Failure Report to inform source base station 1904”, support is found in pages 42-43 of 62/616,785).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with the teachings of Chen in order to inform the source base station so that the source base station may decide the next appropriate action for UE based on the CHO Failure Report (see, Chen: para. [0189], support is found in page 43 of 62/616,785). 

Regarding claim 19:
As discussed above, Kim teaches all limitations in claim 15.
	Kim does not explicitly teach wherein the terminal device is further caused to: send second indication information to the source network device before initiating the connection to the second target network device, wherein the second indication information is used for notifying that the connection with the first target network device fails. 
	In the same field of endeavor, Chen teaches wherein the terminal device is further caused to: send second indication information to the source network device before initiating the connection to the second target network device (see, Chen: Fig. 20, S2038, S2040, and S2042 wherein the UE tries to connect to target cell #2 (e.g., the second target cell) in response to CHO Command #2, in conjunction with Fig. 19, S1942, support is found in page 44 of 62/616,785), wherein the second indication information is used for notifying that the connection with the first target network device fails (see, Chen: Fig. 19, S1940 and para. [0188] teaches wherein “UE 1902 may execute CHO Command #1 (which has the highest HO priority) in action 1938. However, the CHO procedure may fail in action 1940.”, the CHO Command #1 is equivalent to the connection attempt to the Target gNB #1 (e.g., the first target cell). Para. [0189] teaches wherein “When the CHO failure happens, UE 1902 may send a CHO Failure Report to inform source base station 1904”, support is found in pages 42-43 of 62/616,785).
Kim with the teachings of Chen in order to inform the source base station so that the source base station may decide the next appropriate action for UE based on the CHO Failure Report (see, Chen: para. [0189], support is found in page 43 of 62/616,785). 
Kim further teaches wherein the terminal device is further caused to maintain the connection with the source network device (see, Kim: para. [0004] and Figs. 9A-9D. While the UE tries to connect to the candidate cell gNB Cell2), the connection with the Source gNB (e.g., the source network device) is maintained at least until a CHO is successfully completed, which is implied in the conditional handover scenarios of Kim’s disclosure) when initiating the connection to the second target network device (see, Kim: Fig. 9D, S960 teaches wherein the UE tries to connect to the new selected target cell (e.g., Candidate gNB Cell2) using contention free random access resource, support is found in Figure 1 of 62/627,208)

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Madan et al. (US 2017/0026915 A1, hereinafter Madan).

Regarding claim 9:
	Kim teaches a method for handover processing by a source network device (see, Kim: Figs. 9A, 9B, 9C, and 9D, Source gNB), the method (see, Kim: para. [0004] and Figs. 9A-9D. While the UE tries to connect to the candidate cell gNB Cell1 (e.g., the first target network device), the connection with the Source gNB (e.g., the source network device) is maintained at least until a CHO is successfully completed, which is implied in the conditional handover scenarios of Kim’s disclosure); and maintaining the connection with the terminal device when the terminal device fails to connect with the first target network device (see, Kim: Fig. 9C, S942 & Condition 2 wherein while certain number of random access trial is rejected by the target cell, thus connection with the Candidate gNB Cell 1 (e.g., the first target network device) is failed, the connection with the UE is maintained at least until a CHO is successfully completed, which is implied in the conditional handover scenarios of Kim’s disclosure, support is found in pages 13-17 (especially, Figure 1) of 62/627,208).
	Kim does not explicitly teach wherein the terminal device is a terminal device located in a coverage area of the source network device.
	In the same field of endeavor, Madan teaches wherein the terminal device is a terminal device located in a coverage area of the source network device (see, Madan: para. [0042] teaches wherein “UE 112a-112b may be located in relative proximity within the coverage area of small cell radio 114a, which may be the serving or source cell radio for UE 112a-112b”).
Kim with the teachings of Madan in order to for the UE to be connected to and currently served by the serving cell such that the serving cell can schedule uplink resources for uplink transmissions that may be carried out by the UE (see, Madan: para. [0046]). 

Regarding claim 20:
	Claim 20 is directed towards a network device (see, Kim: Fig. 13, Base Station 1300), comprising: a processor (see, Kim: Fig. 13, Processor 1310) and a memory (see, Kim: Fig. 13, Memory 1320) for storing a computer program executable on the processor, wherein when the computer program is executed on the processor, the execution causes the network device to perform the method for handover processing by a source network device of claim 9. Therefore, claim 20 is also rejected under similar rationale to claim 9.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Madan further in view of Paladugu.

Regarding claim 10:
As discussed above, Kim in view of Madan teaches all limitations in claim 9.
Kim in view of Madan does not explicitly teach wherein when maintaining the connection with the terminal device when the terminal device initiates the connection to the first target network device, the method further comprises: retaining a first protocol stack and a first related key with the terminal device.
In the same field of endeavor, Paladugu teaches wherein when maintaining the connection with the terminal device when the terminal device initiates the connection to the first target network device, the method further comprises: retaining a first protocol stack and a first related key with the terminal device (see, Paladugu: Fig. 9A, reference number 920: Make-Before-Break (MBB) Execution Phase. Para. [0118] teaches wherein “a common PDCP entity on the UE associated with the bearers for the two protocol stacks … maintains security keys of the source protocol stack and the target protocol stack. … the source CU and target CU may have different security keys as the source CU and the target CU may employ different PDCP entities.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim in view of Madan with the teachings of Paladugu in order to perform MBB (Make-Before-Break) handover (see, Paladugu: para. [0118], support is found in para. [0089-0090] of 62/631,479.).

Regarding claim 11:
As discussed above, Kim in view of Madan and Paladugu teaches all limitations in claim 10.
Kim further teaches wherein the method further comprises one of the following: selecting a second target network device based on a measurement report corresponding to at least one target network device; and randomly selecting the second target network device from the at least one target network device (see, Kim: para. [0132] teaches wherein “the source base station may make decision based on the measurement report and radio resource management (RRM) information to hand off the UE”. Para. [0166] teaches wherein “The reselecting candidate target cell condition (i.e. condition for reselecting candidate target cell) may include channel quality threshold for each candidate target cell comparing with channel quality of the other target candidate cells. For instance, one common threshold may be provided for all candidate target cell. Alternatively, for instance, different threshold may be provided for each candidate target cell.” Para. [0168] teaches wherein “The reselecting candidate target cell condition may include time based triggering information to reselect the candidate target cell. This information may be a value or a timer. If the network provides the time based triggering information as a value, the value may be used to scale a mobility validity timer. For instance, the mobility validity timer may be received from the network. For instance, the mobility validity timer may be T304 or T307. For instance, one common information may be provided for all candidate target cell. Alternatively, for instance, different value may be provided for each candidate target cell.”, support is found in page 16 of 62/627,208).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Madan further in view of Chen.

Regarding claim 12: 
As discussed above, Kim in view of Madan teaches all limitations in claim 9.
	Kim in view of Madan does not explicitly teach wherein receiving first indication information sent by the terminal device or receiving first indication information sent by a second target network device when the terminal device successfully establishes a connection with the second target network device, wherein the first indication information is used for indicating identification information of the second target network device selected from at least one target network device.
In the same field of endeavor, Chen teaches wherein receiving first indication information sent by the terminal device or receiving first indication information sent by a second target network device when the terminal device successfully establishes a connection with the second target network device, wherein the first indication information is used for indicating identification information of the second target network device selected from at least one target network device (see, Chen: Fig. 9 and para. [0127] teaches wherein “in action 938, UE 902 may send a CHO Notification message to inform source base station 904 of the information of the triggered CHO Command #1. The CHO Notification message may include a CHO Command ID or the corresponding configuration of CHO Command #1”, support is found in Figs. 7 and 8 and pages 26-28 of 62/616,785).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim in view of Madan with the teachings of Chen in order to inform the source base station so that the source base station may decide the next appropriate action for UE involving mobility and to decide whether to allow the execution of the triggered CHO Command (see, Chen: para. [0128], support is found in page 26 of 62/616,785.). 

Regarding claim 13:
As discussed above, Kim in view of Madan and Chen teaches all limitations in claim 12.
	Chen further teaches wherein after receiving the first indication information sent by the terminal device, the method further comprises: sending a reconfiguration message containing the at least one target network device to the terminal device (see, Chen: Fig. 9, action 940 and para. [0129] teaches wherein “source base station 904, in action 940, may transmit a CHO Confirm message back to UE 902”); and disconnecting from the terminal device (see, Chen: Fig. 9, action 944 and para. [0129] teaches wherein “After sending the CHO Confirm message to UE 902, source base station 904 may stop downlink data transmission to UE 902 in action 944.”, support is found in page 26 of 62/616,785.).

Regarding claim 14:
As discussed above, Kim in view of Madan teaches all limitations in claim 9.
	Kim in view of Madan does not explicitly teach wherein the method further comprises: receiving second indication information sent by the terminal device, wherein the second indication information is used for notifying that the terminal device fails to connect with the first target network device.
	In the same field of endeavor, Chen teaches wherein receiving second indication information sent by the terminal device, wherein the second indication information is used for notifying that the terminal device fails to connect with the first target network device (see, Chen: Fig. 19, S1940 and para. [0188] teaches wherein “UE 1902 may execute CHO Command #1 (which has the highest HO priority) in action 1938. However, the CHO procedure may fail in action 1940.”, the CHO Command #1 is equivalent to the connection attempt to the Target gNB #1 (e.g., the first target cell). Para. [0189] teaches wherein “When the CHO failure happens, UE 1902 may send a CHO Failure Report to inform source base station 1904”, support is found in pages 42-43 of 62/616,785).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim in view of Madan with the teachings of Chen in order to inform the source base station so that the source base station may decide the next appropriate action for UE based on the CHO Failure Report (see, Chen: para. [0189], support is found in page 43 of 62/616,785). 
Kim further teaches wherein maintaining the connection with the terminal device when the terminal device initiates the connection to a second target network device (see, Kim: para. [0004] and Figs. 9A-9D. While the UE tries to connect to the candidate cell gNB Cell2), the connection with the Source gNB (e.g., the source network device) is maintained at least until a CHO is successfully completed, which is implied in the conditional handover scenarios of Kim’s disclosure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471